IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARCUS LLOYD,                             : No. 154 EM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
SETH WILLIAMS,                            :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of January, 2016, the Petition for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.